re
Pa

4M G5!
e

Fill in this information ta identify your case:

 

United States Bankruptcy Court for the:

Western District of Washington a
15 =.
Case number (rinowny: G~ 1270 Chapter you are filing under: oe es
() Chapter 7 a cas
LJ Chapter 11 oo z
Chapter 12 ay abet |
| Chapter 13 | Ea te Cl Check if this is an
i wt .
a dl ge amended filing

 

Re
ae

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12:17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—cailed a
joint case—aad in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. Whan information is needed about tha spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between tham. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor f in all of the forms.

Se as complete and accurate as possible. If two married people ara filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer avery question.

part 4: | identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Abou Debtor: "About Debtor 2 (house Ory ina Joint aso)
4. Your full. name a - BS
Write the name that is on your
govamment-issued picture Sarah OH
identification (for example, First name _ > Firstname
your driver's jicense or .
passport). Middle name _ Middle name
Bring your picture Hoover
identification to your meeting = “Last name Last name
with the trustee. ”
Suffix (Sr., Jr, 1, WD Suffix Sr, de, ED
2. All other names you
have used in the last 8 First name _ Firstname
years .
Include your married or Middle name y . Middie name
maiden names. oe
Last name . “ Last name
First name . oe First nama
Middie name a __ Middie name
Last name . ” Tastname
3. Only the last 4 digits of
your Social Security mx -xx-_ 8 8 8 2 nn ooo
number or federal OR ~. OR
Individual Taxpayer Qo 9
Identification number = 9% - XK -___ fe Owe - x -__
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Official Farm 104 Voluntary Petition for individuals Filing for Bankruptcy page 3

Case 19-42890-MJH Doci1-1 Filed 09/09/19 Ent. 09/09/19 12:46:32 Pg. 1of9
 

 

 

beter’  oatah Hoover Case number criown
First Name Middle Name Last Name
“Nbout Debtor 1: "About Debtor 2 (Spouse Only ih a Joint Case):

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade narnes and
doing business as names

( have not used any business names or ElNs.

” “ LJ | have not used any business names or ElNs.

 

Business name

“* Business name

 

Business name

EN

EIN

 

° EN

‘\ Business name

 

5. Where you live

18205 106th St. East

 

 

Number Street

 

Bonney Lake WA 98391

 

City State ZIP Code

Pierce County

os City State

 

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

” {Debtor 2 lives at a differant address:

 

2). Number Street

 

 

ZiP Cade

 

County

=" If Debtor 2's mailing addrass is different from
oy yours, fill it in here. Note that the court will send
2+ any notices to this mailing address.

 

 

~ Number Street

 

 

 

 

 

Number Street

P.O. Box “BG Box

City Stale ZipCode. Gity State ZIP Code
6. Why you are choosing Check one: < , Cheek one:

this district ta file for
bankrupicy

wi Over the last 180 days before filing this petition,
i have lived in this district longer than in any
other district.

CJ | have anether reason. Explain.
(See 28 U.S.C. § 1408.}

 

 

 

 

~” [I Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other district.

sey (J | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Patition for Individuals Filing for Bankruptcy

page 2

Case 19-42890-MJH Doc1-1 Filed 09/09/19 Ent. 09/09/19 12:46:32 Pg. 2o0f9
Debtor 1

Sarah

Firet Mame

Middle Name

Hoover

Last Name

Case number uf kecwn)

ee the Court About Your Bankruptcy Case

t.

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)), Also, go to the top of page t and check the appropriate box.

L3 Chapter 7

CL) Chapter 11
CL) Chapter 12
Chapter 13

 

How you will pay the fee

CJ | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more detalis about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

WZ | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

L) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

Have you filed for Wi No
bankruptcy within the
last 8 years? Ld Yes. District When Case number
MAL/ DE /YY¥Y
District When . Case number
MM/ DD /YYYY
District When . Case number
MM/ DD/YYYY
: 40. Are any bankruptcy No
cases pending or being
filed by aspouse whois Yes. ventor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD PYYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/ YYYY
- 11. Do you rent your WNo. Gotoline 12.
residence? CL] Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

Case 19-42890-MJH

CI No. Go to tine 12.

LJ Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file It as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

Doc 1-1 Filed 09/09/19 Ent. 09/09/19 12:46:32 Pg. 3o0f9
Debtor 1 Sarah Hoover Case number (it snow),

 

First Name Middle Nama Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

iz. Are you a sole proprietor J No. Go to Part 4.
: Of any full- or part-time
business? ( Yes. Name and location of business

i A sole proprietorship is a
business you operaie as an - -
individual, and is not 6 Name of business, if any
separate legal entity such as

a corporation, partnership, or
hic p Pp Number Street

 

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City ‘State ZIP Code

Check ihe appropriate box to describe your business:

LJ Health Care Business (as defined in 11 U.S.C. § 101(27A})
Q Single Asset Real Estate (as defined in 11 U.S.C. 8 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

CJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

L) None of the above .

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cashflow statement, and federal income tax return or if
are you a smail business any of these documents do not exist, follow the procedure in 17 U.S.C. § 1116(1)(B).

Q Qno. 1 t filing under Chapter 11

For a definition of smal! . Lam not filing under Chapter 11.

business debtor, see CJ No. | am filing under Chapter 11, but }am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankounter Coa

CQ) Yes. lam filing under Chapter +74 and Lam a smail businass debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

‘24, Do youown.orhaveany {no
- property that poses or is .
alleged to pose a threat _ “Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

 

 

Number Street
City. State ZIP Cone
Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 4

Case 19-42890-MJH Doc1-1 Filed 09/09/19 Ent. 09/09/19 12:46:32 Pg. 4of9
Debtor 1
First Name

Middle Name

Hoover

Last Name

Case number (i tawny,

Pare Explain Your Efforts to Receive a Briefing About Credit Counseling

 

, 16. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do $0, you are not

: eligible to file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activites
again.

Official Form 1014

“Abo Debtor 1 .

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of complotion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CJ | received a briefing from an approved credit
counseling agency within the 180 days before |

filed this bankruptcy pafition, but! do not have a

certificate of completion.

Within 44 days after you file this bankruptcy petition, ©
you MUST file a copy of the certificate and payment ~
plan, if any.

Ld | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

Ta ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to abtain the briefing, why
you were unable te obtain it befare you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you fied for banknuptey.

Ifthe court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
tay be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

[3 | am not required to receive a briefing about
credit counseling because of:

Q Incapacity.
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CL) Disability. My physical disability causes me
to be unabie to participate in a
briefing in person, by phone, or
through the intemet, even after |

reasonably tried to do so,
O) Active duty.

fam currently on active mititary
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptey

 

About Debtor 2 (Spouse Only in'a J

   

= - You must check one:

 

 

oo Uy certify that | asked for credit counseling

 

(] | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

* Cd i received a briefing from an approved credit

counseling agency within the 180 days before |

filad this bankruptcy petition, but | do not have as
certificate of completion.

Within 14 days after you file this bankruptcy petition, 2
you MUST file a copy of the certificate and payment ‘
plan, if any.

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you te file this case,

Your case may be dismissed if the court is
dissatisfied with your reasons for nct receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must fite a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extansion of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

~ (2 1 am not required to receive a briefing about

! have a menial illness or a mental

 

 

 

 

credit counseling because of:

| have a mental illness or a mental |
deficiency that makes me :
incapable of realizing or making
rational decisions about finances.

C) Incapacity.
Q) Bisability. My physical disability causes me
to be unable to participate in a
briefing in persan, by phone, or

through the iniemet, even after |
reasonably tried to do so.

j

CL) Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
mation for waiver of credit counseling with the court.

page §

Case 19-42890-MJH Doc1-1 Filed 09/09/19 Ent. 09/09/19 12:46:32 Pg. 5o0f9
Debtor 1 Sarah Hoover Case fumber (anawn)

First Name Middle Name Lasl Name

uae Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 14 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”
LL} No. Go to line 16b,
1 Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment,

CJ No. Ge to line 16c.
C) Yes. Go to line 17.

' 46. What kind of debts do
you have?

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

’ 47. Are you filing under

Chapter 77 42 No. | am not filing under Chapter 7. Go to line +8.

Do you estimate that after (J Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and D No

administrative expenses

are pald that funds will be QO Yes

avaitable for distribution

to unsecured creditors?

 

 

 

18. How many creditorsdo = {@) 1-49 C1 1,000-5,000 CJ 25,001-50,000
: you estimate that you LJ 50-99 O 5,001-10,000 La] 50,001-100,000
owe? 1 100-199 OD 10,001-25,000 OQ) More than 100,000
LJ 200-999
_ 19. How much do you L) $0-$50,000 CJ $1,000,001-$10 million lal $500,000,001-$1 billion
: estimate yourassetsto = (] $50.901-$100,000 1 $10,000,001-$50 million LI $1,000,000,004-$10 billion
be worth? {4 $100,001-$500,000 C} $50,000,001-$100 million L) $10,000,000,001-$50 billion
L $500,001-$1 million {3 $100,000,001-$500 milion Q) More than $50 billion
. 20. How much do you Ct $0-$50,000 CI $4,000,001-$10 million CI $500,000,001-$1 billion
estimate your liabilities = (J $50,001-$100,000 CQ) $10,000,001-$50 million C2 $1,000,000,001-$10 billion
to be? @ $100,001-$500,000 Q $50,000,001-$100 million QO $10,000,000,001-$50 billion
L) $500,001-$1 million () $100,000,001-$500 million lal More than $50 billion

 

Sign Below
i have examined this petition, and | declare under penalty of perjury that the information provided is true and
_ For you correct,

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an altomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can resuit in fines up to $250,000, or imprisonment for up to 20 years, or bath.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Quih Hewih

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on OF 4 Executed on
MM 7? oO fyyYy MM/ OD /Y¥YY
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

Case 19-42890-MJH Doc1-1 Filed 09/09/19 Ent. 09/09/19 12:46:32 Pg. 6o0f9
Debtor 1 Sarah Hoover Case number tithrown)

First Name Middle Name Last Name

 

I, the aitomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
: the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4\(D) applies, certify that | have no

: you are not represented — knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

- by an attorney, you do not

: For your attorney, if you are
' represented by one

 

 

 

 

 

 

 

 

- need to file this page. x
i Date
Signature of Attomey for Debtor MM / OD IY¥YYY¥
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number Siate

 

Official Form 101 Voluntary Petition for Individuals Fiting for Bankruptcy page 7

Case 19-42890-MJH Doc1-1 Filed 09/09/19 Ent. 09/09/19 12:46:32 Pg. 7of9
Debtor 1 Sarah Hoover Case aumber gfkaau

 

 

 

First Nama Middle Name Laat Narre:
For you if you are filing this The law altows you, as an individual, to represent yourself in bankruptcy court, but you
, bankruptcy without an should understand that many peopie find it extremely difficult to represent
. attorney themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney. :
' If you are represented by
an attomey, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very :
' need to fite this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
i hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
_ firm if your case is selected for audit. If that happens, you could tose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedulas that you are required to file with the
court, Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your dabts if you de something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to deternine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be famitiar with the United States Bankruptcy Code, the Fecerat Rutes of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar withsany state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and fegal
consequences?

Gl No

Wd Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CO) No
Ml Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

Md No

Cl] Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x Sanda Homi x

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
| Date Q fh OY 2019 Date
: MMFDD FYYYY MM/ DD IYYYY¥
Contact phone (253) 677-3832 Contact phone
Cell phone (253) 677-3832 Ceil phone
Email address Sarahvhoover@gmail.com Email address

 

 

 

Official Form 10+ Voluntary Patition for Individuals Filing for Bankruptcy page 8

Case 19-42890-MJH Doc1-1 Filed 09/09/19 Ent. 09/09/19 12:46:32 Pg. 8of9
PHH Mortgage
1 Mortgage Way
Mount Laurel, NJ 08054

Case 19-42890-MJH Doc1-1 Filed 09/09/19 Ent. 09/09/19 12:46:32 Pg. 9o0f9
